Title: To Thomas Jefferson from the Committee of Congress at Headquarters, 19 June 1780
From: Committee of the Continental Congress
To: Jefferson, Thomas



Sir
In Committee of Congress, Morris Town, SIR June 19th., 1780.

We inclose you a copy of General Washingtons letter to us of this day (see page 214). We have in our former letters dwelt so forcibly on the several matters contained in the generals letter, that it is now become almost unnecessary for us to say any thing more on them. But when we consider the season for operation wears fast away; the small force we now have in the field, being still fed in a scanty and uncertain manner, the hourly expectation of the fleet and Army of our ally, on our coast, and that the Commander in Chief, as well as ourselves, are as yet totally uninformed what are to be our expectations on the subject of our former letters; Be assured, Sir, we feel an anxiety congenial with his. You will therefore, we are persuaded, pardon us for being thus solicitous, when we again intreat you in the most earnest, in the most urgent manner, to use every exertion in your power to engage your state, to a speedy and decisive complyance with our former requisitions. The two points we would wish to impress most forcibly on yours, and the minds of the legislature of your state, are immediately forwarding your quota of troops, necessary to complete your batalions in the Continental Army, and of supplies of provision agreable to the estimates inclosed you in our letter of the 2d. Instant. At the same time, we would not wish you to consider any part of our former requisitions as become in the least degree unnecessary; on the contrary, we are more strongly convinced that they are already as small as the important objects in view, can possibly admit of; we  only mention the two first as the most immediately, and indispensably necessary, for reinforced as the enemy now are, by the return of their troops from the reduction of Charles Town, we momently expect an attack will be made on our weak and almost resistless Army; Should this event happen, whilst in this state, we seriously dread the result.
From the well known indefatigable attention of your state to the welfare of the United States, we cannot entertain a doubt of its exertions, at this interesting conjuncture, and we most earnestly intreat you to give us the earliest information of the final determination of your state, on the subject of this, and our former letters.
We are Sir, with the highest respect, Your most Obedt. Servants,

Jno. Mathews Nathl. Peabody

